Title: To John Adams from Robert R. Livingston, 23 October 1781
From: Livingston, Robert R.
To: Adams, John




Duplicate

Dear Sir
Philadelphia, October 23d. 1781

The Enclosed resolution will advise you that Congress have thought it adviseable to new model their Department of foreign Affairs, by the Appointmt. of a Secretary, thro’ whose hands the Communications with their Ministers abroad are to pass. Tho’ they did me the honor to Elect me So long Since as August last, I but lately determined to accept, and did not Enter upon Business till Two days ago, So that you must not Expect those minute Communications, which I shall think it my duty to make you, when I have had leisure to arrange my Department, and to acquaint myself more fully with the Sentiments of Congress, which must, upon the whole, be my direction.
I can only Say in general, that we consider your Situation as Extremely delicate, the State you are in, divided by powerful Parties, and the bias that Every Man has to his own Country, naturally gives him a predilection for that which most favors its Interests. But this, tho’ the Child of Virtue, is often the greatest Obstacle to successful Negociations, it creates distrust and Jealousies, it Excites prejudices, which unfits us for conciliating the affections of those whose Assistance we require, and induces too fond a reliance upon the information of those who wish to serve us. Aristocratic Govermts. are of all others the most Jealous of popular Commotions, the rich and the powerful are Equally engaged to resist them, and nothing will, in my Opinion, So soon contribute to a peace between Great Britain and the United provinces, as the commotions which now clog the Government of the latter.
You must, Sir, be infinitely better acquainted with the interior of the State you are in, than I can pretend to be, and I rely much on Your information for lights which I cannot attain here. If I venture to give you my Sentiments, it is with the hopes that you will correct my Errors, when I have discovered them by my freedom.
The United Provinces appear to me one of those Governments, whose Very Constitution disposes them to peace. The ambition of making conquests either is, or ought to be, unknown to them. A War for the Extension of Commerce, is a solecism in Politicks, Since the shocks that the Established Trade sustains, infinitely Overbalances any new Accession that may be made by it. War, then, while the true Interest of the United Provinces is considered, will be the Child of Necessity. That necessity happily Exists at present, and will exist ’till Great Britain Ceases to be the Tyrant of the Ocean. We are greatly interested in its continuance, But let us always bear in mind, that the moment Great Britain makes the Sacrifices which Prudence and Justice require, the United Provinces will be drawn by the interest of Commerce and the Love of Peace, to close with them. Their Acknowledgment of our Independence would be an important and a leading Object. Success here, and the injustice and Cruelty of the British may affect it, but do not let us appear to be dissatisfied if it is delayed; They have a right to Judge for themselves, from the very nature of their Government, they must be Slow in determining. Every appearance of dissatisfaction on our parts, gives room to the British to believe the United Provinces disinclined to us, and paves the Way to Negociations which may end in a Peace which we are So much interested in preventing. Your first Object then, if I may Venture my Opinion, is to be well with the Government, your Second, to appear to be so, and to take no measures which may bring upon you a publick Affront; You will naturally treat the friends we have, with the politeness and attention that they justly merit, and even with that Cordiality, which your heart must feel for those who wish your Country well, but your prudence will suggest to you to avoid giving Offence to Government, by the appearance of intrigue. I know nothing of the refinements of Politicks, nor do I wish to see them enter into our Negociations—Dignity of conduct, the resources of our country, and the Value of our Commerce must render us respectable abroad. You will not fail to lay the foundation of your Alliances in these, by displaying them in the strongest point of View. The spirit of Injustice and cruelty which characterize the English, must also afford you advantages, of which, I dare say, you will avail yourself.
I make no Apology for the length or freedom of this, it is of the last importance to you, (and I am Satisfied you will think it So) to be intimately acquainted with the sentiments entertain’d on this Side of the Water. In return, Sir, you will let me know minutely, every thing that can in any Way be of use to us, particularly if either of the Belligerent Powers take measures that may tend to Establish a partial or general Peace. At your Leisure acquaint me with the interior of the Government you are in, and Every thing else interesting, which you may learn relative to others. Remember that Ministers are yet to be form’d in this Country, and let them want no lights which your Situation Enables you to afford them.
I would Submit it to you, whether it would not be most adviseable to spend as much time as possible at the Hague, and to form connexions with the Ministers of the Powers not interested in our Affairs, They are frequently best informed, because least suspected, and while Your public Character is unacknowledged, and you can Visit without the clog of Ceremony, I should conceive it no difficult Task to engage the friendship of Some among them. But it is time to let you breathe, this I shall do without closing my Letter, reserving the remainder of it for the communication of the most agreeable Intelligence you ever received from America. The enclosed prints will announce one important Victory to you, and we are in hourly Expectation of the particulars of another which will enable you to open your Negociations this Winter, with the utmost advantage.
 

24th. October.

I Congratulate you, Sir, upon the pleasing intelligence, which, agreeable to my hopes, I am enabled to convey to you. Enclosed you have a Letter from General Washington to Congress, the Terms granted to Lord Cornwallis, his fleet and Army, and the Letters that past previous to the surrender of both. I make no Comments upon this Event, but rely upon your Judgment to improve it to the most advantage. Perhaps this is the moment in which a Loan may be opened, with most advantage. The want of money is our weak side, and even in the high day of success we feel its pressure. As you may not perhaps be acquainted with the Steps that led to this important Victory, I enclose also an Extract of my Letter to Dr Franklin. The British fleet consisting of 26 Sail of the Line, including three fifties as such, with 5000 Land forces and Genl Clinton himself on board, sailed the 19th. for the relief of Cornwallis. Count de Grasse is also out with 34 of the Line, I shall keep this open as long as possible, from the hopes of communicating an interesting Account of their Meeting.
 

Novr. 1st.

I am under the necessity of closing this without being able to give you any other Acct. of the fleet than that the British have not yet re­turned to New York. Nor are we certain that the Count de Grasse has yet left Chesapeake. If any thing in the Nature of a Court Kalender is published at the Hague, you will be pleased to Send me one or Two impressions of it, as it may be of use to us.

I am with great respect & Esteem Dear sir Your most obedient & most humble servt.
Robt R Livingston

